Citation Nr: 0639699	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  01-06 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]





ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran, who had 
active duty service from August 1941 to October 1945.  The 
veteran died in January 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In February 2003 the appellant testified at a Board hearing.  
In December 2003 the Board remanded the issue for further 
development and instructed the RO to consider the apellant's 
claim for DIC benefits under 38 U.S.C.A. § 1318, accrued 
benefits, and death pension benefits.  It does not appear 
that the RO has done so and the Board continues to refer this 
matter to the RO for appropriate action.  The Board brings to 
the RO's attention the appellant's August 2006 statement, 
where she indicated that there was a clerical error in the 
spelling of her middle name in the June 2006 supplemental 
statement of case.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's January 1997 death certificate showed that the 
immediate cause of death was brochogenic carcinoma and other 
significant contributing condition appeared to be emphysema.  
The appellant, including in February 2000 and March 2004 
statements, claimed that the veteran's tobacco use and 
asbestos exposure during service contributed to his death.  
The veteran's personnel records showed that he served aboard 
a ship and was part of the fire fighting and rescue unit.  
The Board notes that claims for asbestosis or asbestos-
related disabilities are analyzed under the guidelines set 
forth in Veterans Benefits Administration Adjudication 
Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 
31, 1997).  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Board 
notes that these provisions were recently rescinded and are 
now found at M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, which was effective December 13, 2005.  It should be noted 
that the pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.  

Under the circumstances of this case, the appellant should be 
sent a duty to assist letter advising her of the information 
and evidence that is necessary to show that the veteran's 
lung disorder was due to asbestos exposure and/or tobacco 
use.  If such evidence is provided then a VA opinion is 
necessary to determine whether the veteran's death was due to 
service.  

With regard to additional evidence, the appellant is hereby 
informed of the need to submit any additional pertinent 
evidence in her possession.  The RO should once again request 
that the appellant identify records of the veteran's last 
hospitalization in January 1997 at Union Hospital in Lynn, 
Massachusetts.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that the veteran 
is furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and evidence 
not of record that is necessary to show 
that the veteran's lung disorder was due 
to asbestos exposure and tobacco use 
during service, (b) the information and 
evidence that VA will seek to provide, (c) 
the information and evidence that the 
appellant is expected to provide, to 
include the veteran's final private 
hospitalization records dated in January 
1997, and (d) any pertinent evidence in 
her possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  

2.  Should evidence be presented 
suggesting that the veteran's lung 
disorder was due to asbestos exposure or 
tobacco use, RO should take action to have 
the veteran's claims file reviewed by an 
appropriate VA examiner, to ascertain the 
nature and etiology of the veteran's lung 
disorder.  The examiner should offer an 
opinion as to whether the causes of death 
noted on the veteran's death certificate 
were related and/or were due to service.  
The examiner should provide a rationale 
for all opinions given.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



